PER CURIAM.
Appellant raises two issues on appeal. We find that the trial court did not err in denying the appellant’s motion for continuance in order to secure a private attorney under the circumstances in this case.
*1016Appellant also contends that he should have been sentenced on all pending cases in both Leon and Wakulla Counties under one sentencing guidelines scoresheet. The appellant was sentenced in Leon County while the pending cases in Wakulla County had only been set for hearing. In this situation where all pending cases are not ready for sentencing, in order to receive a simultaneous sentence, the defendant must request that a trial court delay sentencing so that a single scoresheet be used, and he must show that the use of a single score-sheet would not result in an unreasonable delay in sentencing. See Clark v. State, 572 So.2d 1387 (Fla.1991). As appellant did not move for simultaneous sentencing at the time of his Leon County sentencing hearing, he is now procedurally barred from raising this issue for the first time on appeal. The trial court is affirmed.
SMITH, BARFIELD and WOLF, JJ., concur.